Citation Nr: 1636978	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel







INTRODUCTION

The RO has indicated that the Veteran served on active duty from March 1987 to April 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the VA RO in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Muskogee RO.

The Veteran was scheduled for a Board videoconference hearing in August 2012, and was informed of such hearing via a July 2012 notification letter.  The record indicates that the Veteran cancelled such hearing.   Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

This matter was previously remanded in April 2014 for additional development.  The Board's decision is now set forth below.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more.  

2.  The schedular criteria are adequate to evaluate the Veteran's hypertension at all points pertinent to the appeal.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic 7101 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran's claim for a compensable rating for hypertension arises from his disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's available service treatment records have been obtained and considered.   The Board notes that in October 2009, the Salt Lake City RO sent a letter to the Veteran to tell him that the RO was returning copies of his service treatment records because original records had been received.  However, it appears that such records were not associated with the Veteran's electronic claims file in whole, and a majority of the Veteran's service treatment records are now missing.  In particular, only his service entrance examination and dental records are of record.  Pursuant to the Board's April 2014 remand, the RO made a formal finding of unavailability of the records in August 2015.  The Veteran was informed of this fact in correspondence dated September 2015, and was advised to submit the records himself or inform the RO of any alternate sources to locate such records.  The Veteran did not respond.  Accordingly, based on the foregoing, the Board finds that the AOJ has substantially complied with the April 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In April 2009 and March 2011, the Veteran was afforded VA examinations in conjunction with the claim decided herein.  The Board finds that both examinations are adequate in order to evaluate the current severity of the Veteran's hypertension as they include an interview with the Veteran and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Based on the above, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  As such, VA has satisfied its duties to notify and assist.

II.  Legal Criteria & Analysis

The Veteran is seeking an initial, compensable rating for his service-connected hypertension.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hypertension has been assigned a noncompensable rating under Diagnostic Code 7101 for hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

For purposes of this section, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that, the criteria for an initial, compensable rating for hypertension are not met. 

In April 2009, the Veteran underwent a general VA examination to evaluate his hypertension, during which his blood pressure readings were 140/87, 136/85 and 138/93, and it was noted he was on hypertension medication, initially prescribed in August 2008.

In March 2011, the Veteran underwent a VA hypertension examination.  He reported good results from his hypertension medication, with no side effects.  The Veteran reported that he was currently working and that his hypertension did not affect his activities of daily living, recreational activities or employment.  His blood pressure readings were 149/92, 151/75 and 156/90.

With respect to other blood pressure readings of record, the Board notes that the Veteran's service dental records contain nearly yearly entries of blood pressure readings, none of which show a diastolic pressure that reaches 100, even prior to medication.  In this regard, the highest reading of record was 135/91, taken in October 2007.  The only other evidence of note is a September 2009 VA respiratory examination, during which his blood pressure reading was 134/94, and it was noted he was on hypertension medication.  

The Veteran argues that his hypertension would not be under control without the prescribed medication; however, the Board notes that the rating criteria take into consideration the use of continuous medication.  Moreover, there is no evidence that the Veteran has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control, so as to warrant a compensable rating.  Such is illustrated by the Veteran's service dental records.  Accordingly, an initial compensable evaluation for hypertension is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In making the above determination, the Board has considered the Veteran's own assertions, along with those of his representative, advanced on his behalf.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the findings in the record.  As discussed above, the persuasive, medical evidence indicates that the Veteran's hypertension is consistent with a noncompensable rating, based upon consideration of applicable provisions of VA's rating schedule.

Additionally, the Board finds that there is no showing that, at any point during the period in question, the Veteran's hypertension reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's hypertension at all pertinent points.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned based on more significant impairment.  Notably, there is no medical indication or argument that the rating schedule is inadequate to evaluate the disability under consideration.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran's hypertension is appropriately rated as a single disability.  As the current decision does not involve evaluation of multiple disabilities, the holding of Johnson is inapposite.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record is an element of initial ratings.  TDIU is not raised unless there is evidence of unemployability.  There is no allegation or evidence of unemployability in this case.  Indeed, during the March 2011 VA examination, the Veteran reported that he was currently employed at Tinker Air Force Base.  There is no evidence of a change in circumstances since that report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hypertension, pursuant to Fenderson, and that the claim for a higher initial rating for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)


ORDER

An initial, compensable rating for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


